Citation Nr: 1139042	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-36 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The Veteran's current low back disability was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a low back disability that he incurred during his active service.  Specifically, he contends that in October 1990, while shredding classified materials in a small shredder room, a fellow service member, not knowing that the Veteran was in the room, attempted to slam the door shut.  He contends that the doorknob struck him in his lower back while he was leaning over the paper shredder.  He contends that he was then taken by ambulance to the Norfolk Naval Hospital and that he was diagnosed and treated for a severe low back injury.  He additionally contends that he has endured constant pain and other problems with his back since that time.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA spine examination in March 2008.  X-rays of the Veteran's spine revealed degenerative changes with posterior subluxation at the L2-3 and L3-4 levels.  Following examination of the Veteran, the examiner diagnosed him with degenerative lumbar spondylosis.  In addition to this diagnosis, at his March 2011 personal hearing, the Veteran submitted a statement from his private chiropractor, Karl Lewin, D.C., dated in February 2011, wherein Dr. Lewin indicated that the Veteran had been diagnosed with chronic low back pain, lumbar nerve root impingement, and lumbar disc disease.  Accordingly, based on these foregoing diagnoses, the Board finds that the Veteran has a current low back disability.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's service treatment records (STRs) reveal that in November 1990, the Veteran was seen at the Sewells Point Branch Medical Clinic, in Norfolk, Virginia, after having received a blunt injury to the lumbar aspect of his back.  He reported that he had been hit in the back with a doorknob one week prior to the visit.  He reported that his back was still in pain and that it would give out when he bent over.  The treatment report indicated that the Veteran's back was tender to palpation.  He was diagnosed with a back contusion.

Further review of the Veteran STRs reveals that, since his initial treatment for a back contusion, he was treated multiple additional times for back pain during his active service, including in August 1991, November 1992, December 1992, July 1994, August 1994, September 1994, October 1994, November 1994, January 1995, June 1997, and March 1999.  Diagnoses have included back spasms, low back strain, sacral paraspinous tendonitis, and chronic low back pain.   At multiple visits, the Veteran attributed his back pain to the traumatic incident where he was struck in the lower back with a doorknob.  The Veteran's continuing back problems were additionally noted on a February 1993 reenlistment examination, an April 1997 reenlistment examination, and on his September 2000 separation examination.  Accordingly, the Board finds that the second required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection, a nexus established by medical evidence between the Veteran's in-service back problems and his currently diagnosed back disability, a review of the claims file reveals that the Veteran has received fairly consistent treatment for his back problems from his private chiropractor, Dr. Lewin, since November 2001.  In a November 2001 report, Dr. Lewin noted that the Veteran had been having ongoing back pain since his military duty.  The Veteran continued to receive ongoing chiropractic treatment for his chronic back pain at least two times per year since that initial visit.  

In his February 2011 statement, Dr. Lewin asserted that it was obvious that the Veteran had suffered a major traumatic injury to the lower back in the L2 through L4 disc region.  He explained that the Veteran relied on chiropractic sessions and pain relievers to deal with his back disability.  Dr. Lewin reported that he reviewed the Veteran's STRs going back to November 1990 and that it was his opinion that the Veteran's chronic pain issues resulted after he reported the blunt trauma to his lower back and that it was suspected to be the main contributor to his injury.  He concluded that the Veteran's chronic back pain had a direct relationship to the injury he sustained while on active duty.  Accordingly, the Board finds that Dr. Lewin's statement satisfies the third required element to establish service connection.  See Shedden/Caluza, supra.  

In making this finding, the Board is cognizant of the March 2008 VA examiner's contrasting opinion.  After diagnosing the Veteran with degenerative lumbar spondylosis, the March 2008 VA examiner provided the opinion that the Veteran's disability was less likely as not caused by or a result of his in-service back injury.  The examiner asserted that the contended basis of his back pain, being struck in the back with a doorknob, was not sufficient to cause the degenerative changes in his back.  The examiner further opined that the Veteran's degenerative changes were developed over time due to wear and tear, activity, and age.  Notably, however, the examination report reveals that examiner did not review the Veteran's claims file, as it was not requested by the RO.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, it has been held by the United States Court of Appeals for Veterans Claims (Court) that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Accordingly, because the March 2008 VA examination did not include any review of the Veteran's STRs, and consequently, because the VA examiner's opinion did not take into account the repeated in-service complaints of low back pain that are revealed in the Veteran's STRs, the Board finds that the examiner's opinion is inadequate for rating purposes and, therefore, the Board affords minimal probative value to that opinion.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the VA examiner did not appear to take into consideration evidence of a continuity of symptomatology since the Veteran's separation from active service.  In this regard, the Board notes that the Veteran has reported suffering continual back pain since his separation from service, and his post-service treatment records reveal that he has received consistent treatment for his back pain since his separation from active service.  Therefore, the Board finds that the private medical opinion from Dr. Lewin, which aptly considers the Veteran's in service complaints of back pain and his ongoing battle with a back disability since his separation from service, is more probative as to the etiology of the Veteran's lower back disability. 

Based on the foregoing, the Board finds that the evidence of record supports the Veteran's claim of entitlement to service connection for a low back disability.  The foregoing evidence establishes that the Veteran has a current low back disability, and his STRs reveals that he incurred a traumatic injury to his back in service and that he complained of ongoing back pain since that time throughout his remaining active service.  Finally, Dr. Lewin's February 2011 statement provides an adequate medical opinion relating the Veteran's current back disability to his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a low back knee disability is, therefore, granted.  See 38 C.F.R. § 3.102.

As a result of its decision to grant the claims of entitlement to service connection for a low back disability, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


